United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                   No. 97-2722MN
                                   _____________

Leonard D. Lindborg,                      *
                                          *
                    Appellee,             *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of Minnesota.
Alpha Computers, Inc; Daniel              *
Houghton; Tamara Wilcox,                  *       [UNPUBLISHED]
                                          *
                    Appellants.           *
                                    _____________

                            Submitted: March 12, 1999
                                Filed: March 18, 1999
                                 _____________

Before FAGG, LAY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

       Alpha Computers, Inc., Daniel Houghton, and Tamara Wilcox (collectively the
appellants) appeal from the district court's denial of their motion to compel arbitration
of claims arising under a promissory note and a guaranty, and to stay these judicial
proceedings. Having considered the record in the context of the appellants'
contentions, we are satisfied that no error of law appears in the district court's ruling.
Because the parties' submissions show they are thoroughly familiar with the issues
before the court, we believe that an extended discussion about the district court's
application of the controlling law in the framework of documents that are unique to
these parties would serve no useful precedential purpose. We thus affirm on the basis
of the magistrate judge's memorandum and order without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-